Citation Nr: 1000082	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had service as a Special Philippine Scout from 
May 1946 to April 1949 or December 1941 to February 
1946????????.  The Veteran died in June 1986; the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

The appellant requested a hearing at a local VA office before 
a member of the BVA on her VA Form 9 in December 2007.  The 
appellant was scheduled for a hearing before the Board in 
July 2008 and was provided notice of this hearing in May 
2008.  However, she did not appear for the hearing.  
Accordingly, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.702 (2009).

This case was previously before the Board December 2008 at 
which time the Board issued a decision finding that the 
appellant had failed to submit new and material evidence to 
reopen a previously denied claim for entitlement to service 
connection for cause of the Veteran's death.  The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2009 the Court issued 
an order granting the parties' Joint Motion for Remand (Joint 
Motion) to vacate the Board's decision and remand the case 
back to the Board for compliance with the Joint Motion.  

The issue of entitlement to service connection for the cause 
of the Veteran's death is  addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
Veteran's death in an April 1987 rating decision.  This 
decision was confirmed in a November 1987 rating decision, a 
March 1989 Board decision, and a June 2002 RO decision.  
   
2.  The June 2002 RO decision is the last final decision 
prior to the appellant's request to reopen her claim for the 
cause of the Veteran's death in December 2005.

3.  Evidence received since the June 2002 decision regarding 
the appellant's claim for service connection for the cause of 
the Veteran's death is not cumulative of evidence previously 
of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The decisions of April 1987, November 1987, March 1989, 
and June 2002 are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence having been received, the claim 
of entitlement to service connection for the cause of the 
Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issue decided herein, the appellant claims 
that her husband's June 1986 death is related to his service-
connected pulmonary tuberculosis.    

Legal Criteria

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.

Factual Background

A June 1950 rating decision shows that the Veteran was 
service-connected for chronic pulmonary tuberculosis 
effective May 11, 1949 as he was diagnosed with this malady 
within 17 months of his discharge from military service.  
Thereafter, the Veteran was re-examined on several occasions 
to determine the severity of his service-connected pulmonary 
tuberculosis and whether or not the tuberculosis was active.  
A VA examination report dated in June 1955 shows minimally 
active tuberculosis.  A June 1957 VA examination report shows 
moderately advanced tuberculosis.  A May 1962 VA examination 
report shows moderately chronic tuberculosis.  A June 1965 VA 
examination report shows no reactivation of tuberculosis.  A 
March 1966 VA examination report shows inactive tuberculosis.  
An August 1967 VA examination report shows pulmonary 
tuberculosis with minimal activity.  Finally, an October 1968 
VA examination report shows inactive tuberculosis.

The Veteran died in June 1986 and the cause of death reported 
on the death certificate is pulmonary tuberculosis.  The 
appellant filed a claim for service connection for the 
Veteran's cause of death in November 1986.  In March 1987 a 
Field Examiner interviewed several individuals in connection 
with the claim.  According to the report, the Veteran's death 
record was not on file.  The appellant told the field 
examiner that the death certificate was signed by Dr. H.F., 
who had never seen the Veteran prior to his death.  The 
appellant also noted that she supplied the pulmonary 
tuberculosis diagnosis to Dr. H.F.  The Veteran's death 
record was not on file.  The examiner noted that many of the 
Veteran's neighbors that were interviewed mentioned that the 
Veteran died of tuberculosis or indicated that the Veteran 
was coughing a lot and was bedridden immediately before his 
death.  The field examiner also interviewed Dr. P.B., the 
Veteran's treating physician at the time of his death.  Dr. 
P.B. provided the field examiner with the Veteran's treatment 
notes prior to his death.  During the interview with Dr. 
P.B., he indicated that no X-ray examination of the Veteran's 
lungs was performed prior to his death as the doctor had no 
facilities for such an examination.  Dr. P.B. allegedly 
advised the Veteran and his wife that an X-ray be performed 
but his advice was never heeded.  Dr. P.B. explained the 
ailment of the Veteran as bilateral and hemoptysis, or 
spitting blood.  

Dr. P.B.'s treatment records revealed that the Veteran was 
seen from December 1985 to June 1986 for chest and back pains 
with slight fever and occasional hemoptysis.  The Veteran 
underwent a sputum examination in November 1985 and received 
injections of Streptomycin (an anti-tuberculous medication) 
from December 1985 to February 1986.  

By rating decision dated in April 1987 the RO denied service 
connection for the cause of the Veteran's death.  The RO 
noted that the Veteran's service-connected tuberculosis had 
been static since 1956, that the diagnosis of pulmonary 
tuberculosis by Dr. P.B. was not supported by X-ray or any 
laboratory examinations, and that the cause of death listed 
as pulmonary tuberculosis shown in the death certificate was 
supplied by the widow only.  The appellant appealed this 
initial decision and by decision dated in March 1989 the 
Board also denied service connection for the cause of the 
Veteran's death finding that the evidence of record did not 
show that the Veteran's cause of death was due to his 
service-connected pulmonary tuberculosis.  The Board's 
decision of March 1989 is final.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.
  

In June 2001, that appellant requested that her claim be 
reopened.  In connection with this claim the appellant 
submitted a March 2001 statement from Dr. P.B. wherein the 
doctor wrote that he treated the Veteran for pulmonary 
tuberculosis from January 1986 to March 1986.  By rating 
decision dated in June 2002 the RO denied the appellant's 
request to reopen her claim due to the failure to submit new 
and material evidence.  The appellant submitted a notice of 
disagreement as to this decision but did not perfect an 
appeal.  Therefore, the RO's decision of June 2002 is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103. 

In December 2005, that appellant requested that her claim be 
reopened a second time.  Such request was denied by the RO in 
April 2006 and May 2006.  The appellant perfected an appeal 
as to these decisions and the matter is now before the Board.

Evidence added to the record since the time of the last final 
denial in June 2002 includes a statement from Dr. P.B. dated 
April 2006.  In the April 2006 opinion, Dr. P.B opined that 
the Veteran died of pulmonary tuberculosis.

Analysis

Upon review of the record, the Board finds that evidence 
received since the March 1989 Board decision is new and 
material.  Specifically, the April 2006 statement from Dr. 
P.B. relates the Veteran's death to his service-connected 
pulmonary tuberculosis.  Therefore, the claim is reopened.  
38 U.S.C.A. § 5108.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for the cause of 
the Veteran's death, the claim is reopened.  To this extent, 
the appeal is granted.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for the cause of 
the Veteran's death.  After further development, the AMC/RO 
must readjudicate the claim on a de novo basis.

Prior to his death in June 1986, the Veteran was service-
connected for chronic pulmonary tuberculosis.  Post-service 
treatment records show that the Veteran had several periods 
of activity and inactivity regarding his service-connected 
pulmonary tuberculosis but the last documented period of 
active pulmonary tuberculosis is dated in August 1967.  An 
August 1968 VA examination shows inactive tuberculosis.  

Private treatment records from Dr. P.B. show that the Veteran 
was seen from December 1985 to June 1986 for chest and back 
pains with slight fever and occasional hemoptysis (spitting 
up blood).  While confirmation of active tuberculosis was 
never made through X-ray examination, the Veteran was given 
injections of Streptomycin (an anti-tuberculous medication) 
from December 1985 to February 1986.  During an interview 
with the March 1987 Field Examiner Dr. P.B. did not mention a 
diagnosis of pulmonary tuberculosis.  

A March 2001 statement from Dr. P.B. notes that the Veteran 
was treated for pulmonary tuberculosis from January 1986 to 
March 1986.  In another statement dated in April 2006, Dr. 
P.B opined that the Veteran died of pulmonary tuberculosis.

Given the uncertainty as to whether the Veteran was suffering 
from active pulmonary tuberculosis at the time of his death 
and, if so, whether the chronic pulmonary tuberculosis 
resulted in the Veteran's death, on remand an opinion is 
required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion as to whether it 
is at least as likely as not that the Veteran 
was suffering from active pulmonary 
tuberculosis at the time of his death and, if 
so, whether the Veteran's service-connected 
chronic pulmonary tuberculosis resulted in his 
death.  Complete rationale for all opinions 
expressed must be provided. 

The examiner's attention is specifically 
directed to the following:  private treatment 
records from Dr. P.B. showing that the Veteran 
was seen from December 1985 to June 1986 for 
chest and back pains with slight fever and 
occasional hemoptysis (spitting up blood) and 
also showing that the Veteran was given 
injections of Streptomycin (an anti-
tuberculous medication) from December 1985 to 
February 1986; the March 1987 Field Examiner 
Report in which Dr. P.B. indicated that the 
Veteran was not afforded an X-ray examination 
prior to his death and did not mention a 
diagnosis of pulmonary tuberculosis; the March 
2001 statement from Dr. P.B. noting that the 
Veteran was treated for pulmonary tuberculosis 
from January 1986 to March 1986; and, an April 
2006 statement in which Dr. P.B opined that 
the Veteran died of pulmonary tuberculosis.

2.  After completion of the above, review the 
expanded record and determine if the claim can 
be granted.  If any claim remains denied, 
issue a Supplemental Statement of the Case 
(SSOC) and afford the appellant an opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


